/<(..--A@ 2~B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                       Pagel of l            10
                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Offenses Committed On or After November I, 1987)
                                          v.

                                Diego Tovar-Tovar                                   Case Number: 3:19-mj-21914

                                                                                    Roseline Der re orian Fera!
                                                                                    Defendant's ttorney


    REGISTRATION NO. 74961298

   THE DEFENDANT:                                                                                                    MAY 1 5 2013
    IZI pleaded guilty to count(s) 1 of Complaint
                                                ---~------------+----.-,-,,crn?-rr__,__,n':""::.''"'""'·                                    ,,..,__...,..,,.,,,,,,..,,,,,_,,,_._--1---
     D was found guilty to count( s)                                                            oou·1,•
                                                                                                v
                                                                                                        '"" <",-,... t r--,_~·_...)'(·-r .~·,··
                                                                                                       n.::.!\ili ~> ..;., J 1~1 ·', "· 1
                                                                                                                                                  ('l'l
                                                                                                                                                     1    "-(lnNI'
                                                                                                                                                  .. t .... 1rr~ i"'I

           after a plea of not guilty.                                         BY -·---·- ..- ... -..-·-·-·-·~L-···"...c·__.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title & Section                    Nature of Offense                                                                            Count Number(s)
    8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                                  1

     D The defendant has been found not guilty on count(s)
                                                                               -------------------
     0 Count(s)                                                                   dismissed on the motion of the United States.
                        -----------------~




                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                    .J'.6- TIME SERVED                           D _ _ _ _ _ _ _ _ _ _ days

     IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
     IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the   defendant's possession at the time of arrest upon their deportation or removal.
      D    Court recommends defendant be deported/removed with relative,                          charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Wednesday, May 15, 2019
                                                                                  Date of Imposition of Sentence


     Received         ~
                   DUSM    -~
                                                                                  IllffnLgR£0CK
                                                                                   UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                                              3:19-mj-21914
